Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 12/16/2020, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. 

Applicant’s arguments, see page 13 of applicant arguments/remarks, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been considered and are persuasive.  Therefore, the rejection has been amended.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasa, in view of Thomson.
	Applicant argues that prior art, Thomson, does not teach a “shim conductor path in a closed loop” in point 1 of arguments. The examiner agrees that Thomson does not show a closed loop. However, it is believed that Iwasa does in fact teach “shim conductor path in a closed loop” [See Fig. 6, which shows a closed loop 100 that has leads 102a/b. See also Fig. 7, which shows two closed loops. See also Fig. 8 and 10.]. 

Applicant's arguments filed 12/16/2020 regarding points 2-4 of the prior art rejections have been fully considered but they are not persuasive. 
Applicant argues point 2 on page 14 of applicant arguments/remarks. The argument is that prior art, Thomson, does not teach a “shim conductor path having an HTS layer” and that the prior office action asserted that Thomson teaches said limitation. However, the examiner disagrees. Prior art, Iwasa, was used to teach that a “shim conductor path having an HTS layer”, not Thomson. Please see below for the details. 
	Applicant argues point 3 on page 14-15 of applicant arguments/remarks. The argument is that neither Iwasa nor Thomson teach an HTS layer in a closed loop that “describes a non-convex curve. Applicant further argues that Thomson would need to twist the half turns to unwrap the coil conductor. The applicant states that twisting would not constitute a “geometrically developable” for of “unwrapping” and that these terms would be understood by one of ordinary skill in the art. The examiner respectfully disagrees. Thomson shows in Figs. 3-4, the gradient coils in a plane and Page 2 of the translation teaches that the conductors are wound around a cylinder. Therefore, the windings can be unwrapped onto a plane and this also reads on the broadest reasonable interpretation of “geometrically developable”. It is not clear if the applicant has a different definition for “geometrically developable”, but the claims would need to clearly disclose the different definition. Also, Thomson does include different inner/outer contours that show a non-convex shape. See below:

    PNG
    media_image1.png
    214
    422
    media_image1.png
    Greyscale

Therefore, the arguments regarding point 3 are not considered persuasive.
	Applicant lastly argues point 4 on pages 15-16. The applicant argues that Iwasa and Thomson do not teach “comprise primarily a single field gradient.”  Applicant further argues that Iwasa teaches a Z2 shim coil composed of “two loops” and that the citations do not show “primarily a single field gradient.” However, the examiner respectfully disagrees. A Z2 shim coil is known in art as a shim coil that corresponds to a single field gradient corresponding the spherical harmonics z2-r2/2. See for instance, US 2016/0131726 [0035], which states “Shim coils corresponding to 3A30 (z2-(1/2)R2) are called Z2 shim coils”. See also US 2011/0260727 [Table 1] which also states that Z2 shim coils are equal to  (z2-(1/2)p2). This also corresponds to applicant’s claim 3. Therefore, the arguments are not considered persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US 2013/0102472), in view of Thomson (FR 2043465).

Regarding claim 1, Iwasa teaches a magnet assembly for a magnetic resonance apparatus comprising: 
	a cryostat [Fig. 11, wherein the magnet 10 is superconducting according to ¶0005 and therefore must include a cryostat that cools the magnet to superconducting temperatures. See also rest of reference.]; 
	a superconducting main field magnet coil system positioned in the cryostat for generating a magnetic field along a z-axis in a working volume centered around z=0 on the z-axis [Fig. 11, wherein the magnet 10 is superconducting and therefore includes a cryostat according to ¶0005. See working volume 40. See also rest of reference.]; and 
	a shim device positioned inside the cryostat [Fig. 11, wherein the HTS shim 100 is located inside the cylinder that is formed from magnet 10. See also ¶0039, wherein the shim is placed inside the magnet 10. See also rest of reference.] for adjusting a homogeneity of the [Fig. 11, shim coils 100. See also Figs. 8-9. See also rest of reference.], the shim device comprising a shim conductor path having a high temperature superconductor (HTS) layer in a closed loop [¶0041, wherein the shim is an HTS shim. See Fig. 6, which shows a closed loop 100 that has leads 102a/b. See also Fig. 7, which shows two closed loops. See also Fig. 8 and 10. See also rest of reference.] with a winding number of 0 about the z-axis [Fig. 7 and 10 and 11, wherein the current for a HTS shim is shown in Fig. 7 and 10 and shows that the there is a winding number of 0 about the z-axis. See also rest of reference.],  and
	wherein the shim conductor path generates a shimming magnetic field with an axial component Bz(r, z, ip) with respect to a cylindrical coordinate system about the z-axis, the shimming magnetic field comprising primarily a single field gradient represented in a basis of spherical harmonics about z=0, in addition to a non-vanishing field gradient of zero degree [Iwasa – Fig. 8-9 and ¶0020-0021, wherein Z2 shim coils are disclosed. Z2 shim coils shim spherical harmonics in the Z-direction and therefore satisfy the limitation “primarily a single field gradient represented in a basis of spherical harmonics about z=0”. See also rest of reference.].
	However, Iwasa is silent in teaching wherein the layer is geometrically developable such that unwrapping the layer onto a plane changes the geodesic distance between any two points on the layer by no more than 10%, and wherein an inner contour or an outer contour of the geometrical development of the magnet layer describes a non-convex curve
	Thomson, which is also in the field of MRI, teaches in a closed loop with a winding number of 0 about the z-axis wherein the magnet layer is geometrically developable such that [See Figs. 4-5, wherein there a plurality of non-convex curves for either inner contours or outer contours. See one example in figure below. See also rest of reference.].


    PNG
    media_image1.png
    214
    422
    media_image1.png
    Greyscale


Regarding claim 3, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the single field gradient corresponds to one of the spherical harmonics z2-r2/2, z3-3/2-zr2, r-cos(p), r-sin(p), 3rz-cos(p), 3rz-sin(p), 3r2-cos(2y) or 3r2-sin(2p) [Iwasa – Fig. 8-9 and ¶0020-0021, wherein Z2 correspond to the first disclosed spherical harmonic. See also rest of reference.].

Regarding claim 4, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
[See Fig 8-9 and ¶0020-0021. See also rest of reference.].

Regarding claim 5, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the shim conductor path passes through an even number of spaces separated from one another by planes perpendicular to the z-axis, and wherein the magnetic fields generated by conductor portions that extend in each case in two adjacent spaces each having a z-component of opposite sign at location z=O on the z-axis [See Fig 9. See also rest of reference.].

Regarding claim 6, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches the shim conductor path passing through spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane that contains the z-axis [See Fig 8-9].
	Iwasa is silent in teaching wherein the conductor path passes through four spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane that contains the z-axis, and wherein the magnetic fields generated by first 
	Thomson further teaches wherein the conductor path passes through four spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane that contains the z-axis, and wherein the magnetic fields generated by first conductor portions that extend in each case in two spaces adjacent to one another on the first plane each having a z-component of the same sign at location z=O on the z-axis, and wherein the magnetic fields generated by second conductor portions that extend in each case in two spaces adjacent to one another on the second plane each having a z-component of opposite sign at location z=O on the z-axis [See Fig. 4, wherein the coil teaches the geometry claimed. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Iwasa and Thomson because Iwasa teaches magnetic field coils that are used for correcting magnetic field inhomogeneities and Thomson also teaches that the coil conductors disclosed are improved devices for correcting magnetic field inhomogeneities [See Page 1 of translation of Thomson].

Regarding claim 7, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
[See Fig 8-9].
	Iwasa is silent in teaching wherein the conductor path passes through four spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane that contains the z-axis, and wherein the magnetic fields generated by conductor portions that extend in each case in two adjacent spaces each having a z-component of opposite sign at location z=O on the z-axis.
	Thomson further teaches wherein the shim conductor path passes through four spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane that contains the z-axis, and wherein the magnetic fields generated by conductor portions that extend in each case in two adjacent spaces each having a z-component of opposite sign at location z=O on the z-axis [See coil geometries in Fig. 2, 4, and 5. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Iwasa and Thomson because Iwasa teaches magnetic field coils that are used for correcting magnetic field inhomogeneities and Thomson also teaches that the coil conductors disclosed are improved devices for correcting magnetic field inhomogeneities [See Page 1 of translation of Thomson].

Regarding claim 8, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
[See Fig 8-9].
	Iwasa is silent in teaching wherein the conductor path passes through eight spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane and a third plane that contain the z-axis and are perpendicular to one another, and wherein the magnetic fields generated by first conductor portions that extend in each case in two spaces adjacent to one another on the first plane each having a z-component of the same sign at location z=O on the z-axis, and wherein the magnetic fields generated by second conductor portions that extend in each case in two spaces adjacent to one another on the second plane or third plane each having a z-component of opposite sign at location z=O on the z-axis.
	Thomson further teaches wherein the conductor path passes through eight spaces that are separated from one another by a first plane that is perpendicular to the z-axis and by a second plane and a third plane that contain the z-axis and are perpendicular to one another, and wherein the magnetic fields generated by first conductor portions that extend in each case in two spaces adjacent to one another on the first plane each having a z-component of the same sign at location z=O on the z-axis, and wherein the magnetic fields generated by second conductor portions that extend in each case in two spaces adjacent to one another on the second plane or third plane each having a z-component of opposite sign at location z=O on the z-axis [See coil geometries in Fig. 2, 4, and 5. See also page 2, wherein the amount of conductors is disclosed as “n” therefore, 8 spaces can be made by the conductor path. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Iwasa and Thomson because Iwasa teaches magnetic field coils that are used for correcting magnetic field inhomogeneities and Thomson also teaches that the coil conductors disclosed are improved devices for correcting magnetic field inhomogeneities [See Page 1 of translation of Thomson].

Regarding claim 9, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein, when projected on a cylinder about the z-axis, the shim conductor path comprises more than two conductor portions that extend in an azimuthal direction [See Fig. 10].
	However, Iwasa is silent in teaching the two conductor portions are electrically interconnected by connecting portions extending in other directions.
	Thomson further teaches wherein, when projected on a cylinder about the z-axis, the conductor path comprises more than two conductor portions that extend in an azimuthal direction and are electrically interconnected by connecting portions extending in other directions [See Fig. 2 and 5. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Iwasa and Thomson because Iwasa teaches magnetic field coils that are used for correcting magnetic field inhomogeneities and [See Page 1 of translation of Thomson].

Regarding claim 10, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the shim conductor path is produced from an HTS strip conductor or from an HTS-coated film, the HTS material comprising a rare earth metal-Barium-Copper oxide (ReBCO) or a Bismuth-Strontium-Calcium- Copper oxide (BSCCO) [See ¶0026. See also rest of reference.].

Regarding claim 11, Iwasa and Thomson teach the limitations of claim 10, which this claim depends from.
	Iwasa further teaches wherein the ReBCO comprises Yttrium-Barium- Copper oxide (YBCO) or Gadolinium-Barium-Copper oxide (GdBCO) [See ¶0026. See also rest of reference.].

Regarding claim 12, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa and Thomson teach wherein the shim device comprises a plurality of shim conductor paths that are inductively decoupled from one another [Iwasa – Fig. 8-9, wherein because the shim coil geometry includes the disclosed designed portions, the designed portions are inductively decoupled from each other. Thomson – Fig. 2-5, wherein because the shim coil geometry includes the disclosed designed portions, the designed portions are inductively decoupled from each other. See also rest of references.].

Regarding claim 14, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa and Thomson both teach wherein, when projected on a cylinder about the z-axis, the shim conductor path overlaps or intersects with itself [Iwasa - See Fig. 10 and ¶0035; Thomson See Fig. 2-3 and 5. See also rest of both references.].

Regarding claim 15, Iwasa and Thomson teach the limitations of claim 14, which this claim depends from.
	Iwasa further teaches wherein the shim conductor path is coiled cylindrically, in more than one layer, around the working volume, or such that the geometrically developable HTS layer exhibits at least one change in direction of revolution about the z-axis [¶0035. See also rest of reference.].

Regarding claim 16, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the shim device comprises a plurality of shim conductor paths that are arranged so as to be radially above one another 18UTJILITY PATLNT APPLICATION OF GIENTER KENNETH ET AL. ATTORNEY DOCKET NO.: 2948.0014C relative to the z-axis and extend axially and azimuthally in an identical manner [¶0035. See also rest of reference.].

Regarding claim 17, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the shim conductor path includes a superconducting switch [¶0033. See also rest of reference.].

Regarding claim 18, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the superconducting main field magnet coil system comprises coils made of an HTS conductor, and wherein the superconducting main field magnet coil system and the shim device are cooled by a cryocooler to a temperature of between 10 K and 80 K [¶0024. See also rest of reference.].

Regarding claim 19, Iwasa and Thomson teach the limitations of claim 1, which this claim depends from.
	Iwasa further teaches wherein the shim conductor path extends, with respect to the z-axis, radially inside the superconducting main field magnet coil system at least in part [See Fig. 11, wherein the shim magnet is located radially inside the main field magnet coil. See also rest of reference.].

Regarding claim 20, the same reasons for rejection as claim 1 above also apply to claim 20.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Iwasa (US 2013/0102472), in view of previously cited Thomson (FR 2043465), and in further view of Otake (US 10,641,845).

Regarding claim 13, Iwasa and Thomson teach the limitations of claim 12, which this claim depends from.
	Iwasa and Thomson teach wherein the shim device comprises a plurality of shim conductor paths that are substantially inductively decoupled from one another [Iwasa – Fig. 8-9, wherein because the shim coil geometry includes the disclosed designed portions, the designed portions are inductively decoupled from each other. Thomson – Fig. 2-5, wherein because the shim coil geometry includes the disclosed designed portions, the designed portions are inductively decoupled from each other. See also rest of references.].
	However, wherein the mutual inductance L12 between any two of the conductor paths is given by IL12 I/√L1L2 ≤ 0.2, L1 and L2 being the self-inductance of the two conductor paths.
	Otake, which is also in the field of MRI, teaches the mutual inductance L12 between any two of the conductor paths is given by IL12 I/√L1L2 ≤ 0.2, L1 and L2 being the self-inductance of the two conductor paths [Col. 11, lines 3-18. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Iwasa and Thomson with the teachings of Otake because even though Otake teaches mutual inductance for an RF coil, Otake teaches it is known in the art to calculate mutual inductance using the disclosed equation for [Otake - Col. 11, lines 3-18]. The shim coils in Iwasa and Thomson use electrical conductors [Iwasa – Fig. 8-9 and 11; Thomson – Fig. 2-5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896